DETAILED ACTION

 	The amendment filed 3/19/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrases “configured to attached” (claim 5, line 4) and “comprises on end of the wand” (claim 9, line 1) do not make grammatical sense rendering their claims confusing.
 	In claim 6, line 9, it appears that there is a missing word before “channel”.  In other words, is the “channel” recited in line 9 meant to be different from the “channel” previously recited in line 6 of the claim?
 	In claim 7, line 3, it is unclear whether “a spring bias joint member” is meant to be different from the “swivel joint” set forth in claim 1 from which claim 7 depends.  Also, is “the base”, as recited in line 3 of claim 7, meant to be part of the swivel joint (as claim 7 now purports lines 1 and 2- “the swivel joint further comprises”) or part of the device (as recited in lines 2 and 3 of claim 1 from which claim 7 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (2017/0293207) in view of Due (9,723,910).
 	Jeon shows an embodiment in Figure 6 comprising a base (14) having adhesive material (double-sided tape as described in paragraphs [0034] and [0046] of the Jeon specification), a swivel joint (20), a pivot joint (18,21), and a telescopic wand (B).  Jeon’s swivel joint (20) and base (14) are not shaped similarly or “complementary” to each other as now called for in claim 1 of the instant application.
	However, Due shows a swivel and pivot joint assembly for attaching a ring member or the like to the backside of a cell phone wherein all portions of the assembly are circular in shape.
	 It would have been obvious to a person having ordinary skill in the art to form the supporting connection between the base and swivel joint of Jeon’s device with complementary shaped elements, as taught by Due, in order to create as aesthetically pleasing and compact design that would continue to allow pivotal and swiveling motion of the attached wand.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Due as applied to claims 1-3 above, and further in view of Mak (9,103,491).
 	Jeon does not show a T-shaped bar on the proximal end of its wand.
	However, Mak shows a device used in combination with a cell phone comprising a base assembly (60-62) that can be adhered (see col. 4, lines 35-45) to the backside of a cell phone (70) and a wand (30) that is connected to the base so as to allow for rotational and hinged movement wherein a generally T-shaped (see Fig. 2) bar assembly (50,51) is attached to the lower end of the wand.
 	It would have been obvious to one of ordinary skill in the art to mount a T-shaped support assembly on the proximal end of the modified Jeon wand, as taught by Mak, so that the end of the wand could be conveniently supported against a user similar to that shown in Figure 6 of the Mak patent.

6. 	Claim 5, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Due as applied to claims 1-3 above, and further in view of Burciaga (2015/0029352).
 	The embodiment shown in Figure 6 of the Jeon publication does not show a connector member as is called for in claim 5 of the instant application.	
 	However, Burciaga shows an embodiment in Figure 5 comprising a connector member (28) attached along the same side of a cell phone as a rotatable, telescopic wand (16) for releasably holding the wand in place when not in use.  The Burciaga publication does not specifically disclose how the connector (28) is attached to the cell phone but does describe using adhesive to attach the wand to the phone (see paragraph [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adhesively mount a clip member on the backside of the modified Jeon cell phone, as taught by Burciaga, so that the collapsed wand could be conveniently stored against the backside during storage or transport.
Response to Arguments
7. 	Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection relies on the teachings of the Due patent which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
8. 	Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
9. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plate being slidably connected along a flat top side of the base, as called for in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

10. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 125.  It is noted that while applicant refers to a corrected Figure 11 in the REMARKS, no Replacement drawings were received.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
11. 	The disclosure is objected to because of the following informalities:  In line 10 of the newly amended paragraph [0031], the wand base is labeled as “(42)”.  However, earlier in this same paragraph, the wand base is labeled as “(52)”.  
Appropriate correction is required.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (2018/0359346) shows a swivel and pivot connection including a base (3), a cap (21) and an annular ring (22).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
4/14/2021